Citation Nr: 1130968	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination of the lumbar spine in July 2008.  A May 2009 VA outpatient record notes that the Veteran reported that her back pain had gotten much worse.  In February 2011 the Veteran's representative reported that the Veteran's lumbar spine disability had increased in severity since the July 2008 VA examination and requested that the Veteran be provided a new VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of her lumbar spine disability.

The Veteran's most recent VA medical records and private medical records relating to the lumbar spine should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from November 2009 to present.

2.  After obtaining the necessary authorization from the Veteran request copies of the Veteran's treatment records from her chiropractor dated from January 2009 to present.

3.  When the above actions have been accomplished, afford the Veteran an examination to determine the extent and severity of her lumbar spine disability.  The claims files and a copy of this remand should be made available to and be reviewed by the examiner.  The examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to her lumbar spine disability.  If there are incapacitating episodes prescribed by a physician please note the total duration during the past 12 months.  The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the lumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should also identify whether or not the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and her representative should be provided a supplemental statement of the case which includes review of all evidence received since the July 2009 supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


